Citation Nr: 1602279	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-21 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, to include as being due to an undiagnosed illness. 

2.  Entitlement to service connection for a bilateral elbow disorder, to include as being due to an undiagnosed illness. 

3.  Entitlement to service connection for a bilateral knee disorder, to include as being due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1986 to June 2006.  Service in the Southwest Asia Theater of Operations is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Board remanded this case for additional development and adjudicative action.  In May 2014, the Board again remanded the claim for further development.  The matter is back before the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral shoulder, bilateral elbow, and bilateral knee disabilities.  He filed a claim for service connection for "joint pain" in June 2006.  

Under 38 C.F.R. § 3.317 (2015), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2)(i).

The Veteran received a diagnosis of bilateral lateral epicondylitis, or tennis elbow, in June 2008.  He had received this diagnosis in the right elbow in October 2007.  Regarding his left shoulder, the Veteran received a diagnosis of left shoulder degenerative joint disease, traceable back to radiographic images obtained in June 2008.  He was diagnosed with right shoulder rotator cuff tendinopathy and impingement syndrome in a June 2012 VA examination.  Regarding his knee claims, the Veteran was diagnosed via radiographic images with bilateral knee arthritis.  These are all diagnosed conditions that would ordinarily preclude the Veteran from service connection on a presumed basis due to having a qualifying chronic disability that is attributable to an undiagnosed illness.  The VA examiners of record concluded that the Veteran's claimed conditions are not related to his Persian Gulf service due to all the conditions being clinically diagnosed conditions.  The Board finds these opinions to be inadequate.  

The Veteran first complained of joint pain in 1998-1999, when he complained of right foot, knee, and shoulder pain.  The Veteran did not attribute the knee and shoulder pain to any trauma.  Again, in January 2006, during his separation examination, the Veteran complained of right knee and shoulder pain.  By filing a claim for service connection for joint pain in June 2006, this claim eventually evolving into claims for bilateral knee, elbow, and shoulder pain, the Veteran implicitly stated that these joints were in pain.  In October 2006, the Veteran was afforded his first VA examination for his claims.  At that time, the examiner noted the Veteran's pain in all claimed joints, eventually assessing the Veteran with "multiple joint pain with residual."  An October 2007 treatment visit was the first time the Veteran received any diagnosis.  At that time, he was diagnosed with tennis elbow for joint pain in the left elbow.  In a June 2008 assessment, the Veteran complained of bilateral knee, elbow, and shoulder pain.  Then, he was diagnosed with left tennis elbow and the beginning stage of left shoulder arthritis; specifically, calcification around the rim of the left inferior glenoid likely representing early osteophyte formation compatible with osteoarthritic change.  

The Veteran did not receive official diagnoses of arthritis in the elbows, right shoulder, and bilateral knees until his June 2012 VA examination.  The examiner, who subsequently rendered addendum opinions in January 2013 and June 2014, opined that the Veteran's newly diagnosed conditions did not result from an undiagnosed illness.  This opinion does not account for the Veteran's credible and competent statements since 1999, during service, that he had joints that were in pain.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

The Board finds that a remand is necessary to address the years of reported pain in the Veteran's joints that have not been accounted for by the examiner.  The Board notes the U.S. Court of Appeals for the Federal Circuit's holding in Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014), in which the Federal Circuit overruled the Court of Appeals for Veterans Claims in its holding that pain alone was not a disability even as an undiagnosed illness.  The Federal Circuit specifically noted that the plain language of § 1117 makes clear that pain, such as muscle pain or joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability. Id.  

Accordingly, VA should provide a medical examination to determine whether the Veteran's longstanding complaints of joint pain in his elbows, shoulders, and knees, were due to an underlying undiagnosed illness, notwithstanding the eventual diagnoses of left tennis elbow in October 2007, right tennis elbow in June 2008, left shoulder arthritis in June 2008, and bilateral knee arthritis and right shoulder in June 2012.  Moreover, the examiner should provide an adequate opinion as to whether the diagnosed conditions had there onset during his active service given his reports of pain during and since service.
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a Persian Gulf protocol examination by an appropriate examiner to determine the nature and etiology of his claimed bilateral knee, bilateral shoulder, and bilateral elbow disabilities.  The examination should be conducted by an examiner who has not previously examined the Veteran.  The claims folder and a copy of this remand must be made available to the examiners for review, and notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests should be undertaken.  Current VA Gulf War Examination Guidelines must be followed.  The examiner is asked to provide a response to the following:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee, bilateral elbow, and bilateral shoulder pain, which the Veteran has credibly described as existing before any diagnoses of arthritis, rotator cuff disability, or tennis elbow, can be attributed to known clinical diagnoses? If YES, is it at least as likely as not (50 percent or greater probability) that any of the identified clinical diagnosis is etiologically related to symptomatology noted in service or otherwise related to active service?

(b)  If the Veteran's bilateral knee, bilateral elbow, and bilateral shoulder pain reported prior to any official diagnoses cannot be attributed to a known clinical diagnoses, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia/ Persian Gulf.

2.  To help avoid future remand, the RO/AMC must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Thereafter, readjudicate the claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


